DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 9-12, in the reply filed on 09/06/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the transitional phrase “wherein the composition consists of” but then also recite “and/or the electrophoretic conductive medium particles”. The phrase “consists of” is closed to additional elements, meaning additional elements, steps or ingredients are excluded from the claim. However, claim 11 recites wherein the blend consists of the polymer matrix particles, the lyophilized fluorescent DNA-binding dye (as recite in claim 1) “and/or the electrophoretic conductive medium particles”. The scope of the claim is unclear, as it appears to claim that the polymer matrix particles and the lyophilized fluorescent DNA-binding dye is not required when the electrophoretic conductive medium particles are present. The scope of claim 11 is therefore unclear as it depends upon claim 1, which recites these elements, uses the “consisting of” transitional phrase, but then recites wherein some of the elements are optional. See MPEP 2111.03(II) for the interpretation of “consisting of” transitional phrases. 
Claim 11 recites the limitation "the electrophoretic conductive medium particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 depends from cancelled claim 2 and thus fails to “contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of compact prosecution, claim 12 is interpreted as being dependent upon claim 9 since this claim recites “a blend” that further comprises polymer matrix particles, electrophoretic conductive medium particles, and a lyophilized fluorescent DNA-binding dye. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beaudet et al. (US 2005/0239096 A1).
Regarding claim 1, Beaudet discloses a compressed composition comprising polymer matrix particles and a lyophilized fluorescent DNA-binding dye (the agarose mixture may be formed into a tablet; one form of this would be a mixture of agarose/TBE/and a present compound at the concentrations that would be used for electrophoretic separation of nucleic acids, wherein the present compound is a cyanine dye that are derivates of thiazole orange; another iteration of this concept would be to blend the solid form of the dye with solid powdered agarose, which can be compressed into tablets [Paras. 0077-0079, 0124; abstract]; the limitation “lyophilized’ is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Beaudet. MPEP 2113.
Regarding claim 11, Beaudet discloses wherein the composition consists of the polymer matrix particles, the lyophilized fluorescent DNA-binding dye and/or the electrophoretic conductive medium particles (Beaudet discloses wherein the tablet can be formed of only Agarose, TBE (conductive medium particles), and a present compound (i.e., cyanine fluorescent dye) or the tablet can be formed of only powdered agarose and the solid form of the dye [Paras. 0077-0079, 0124; abstract]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudet et al. (US 20050239096 A1) in view of Yajima et al. (T Yajima, S Itai, H Hayashi, K Takayama, T Nagai, Optimization of size distribution of granules for tablet compression, Chem. Pharm. Bull. 44(5) (1996) 1056-1060).
Regarding claims 9-10, Beaudet discloses a compressed composition comprising a blend of polymer matrix particles and electrophoretic conductive medium particles, and a lyophilized fluorescent DNA-binding dye (the agarose mixture may be formed into a tablet; one form of this would be a mixture of agarose/TBE/and a present compound at the concentrations that would be used for electrophoretic separation of nucleic acids, wherein the present compound is a cyanine dye that are derivates of thiazole orange; another iteration of this concept would be to blend the solid form of the dye with solid powdered agarose, which can be compressed into tablets [Paras. 0077-0079, 0124; abstract]; the limitation “lyophilized’ is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Beaudet. MPEP 2113.).
Beaudet is silent on the conductive medium particles “having a uniform particle size”, of instant claim 9, and “wherein the blend has a uniform particle size between 20-300 μm”, of instant claim 10. 
Given the teachings of Beaudet wherein the agarose, TBE, and fluorescent dye are provided in solid form and compressed into tablets, one skilled in the art would look to tablet compression art for teachings regarding the proper particle sizes for forming a proper tablet. Yajima teaches the optimization of size distribution of granules for tablet compression. Yajima teaches that the particle size plays an important role on the tablets physical properties including the compressibility, hardness of tablet, and weight variation of the tablets [abstract]. Yajima teaches that the region where medium particle size was greater than 200 had poor fluidity while the region where the median particle size was less than 150 μm with a standard deviation of less than 1 had the greatest hardness, excellent fluidity and compressibility [Pg. 1059; Discussion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agarose, electrophoretic conductive medium and fluorescent DNA-binding dye of Beaudet to have a uniform particle size of less than 150 μm with a standard deviation of less than 1 (i.e., uniform) because Yajima teaches that particles sizes within this range have improved physical properties including maximized hardness, excellent fluidity and excellent compressibility [Pg. 1059, Discussion and Conclusion]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
Regarding claim 12, Beaudet discloses the compressed tablet as recited in claim 9 above. 
Beaudet is silent with regards to the concentrations of the various powdered mixtures used to form the tablet other than the teaching that the compounds should be mixed “at the concentrations that would be used for electrophoretic separation of nucleic acids” [Para. 0079].
Beaudet does teach within the embodiment of Example 1 in Para. 0124 wherein the agarose gel formulation for the detection of DNA comprises 1g of agarose, 100ml of 0.5xTBE and 9.08 μL of the thiazole orange stock solution [Para. 0124]. Beaudet further teaches that the dye stock solution is most preferably a 1 μM solution of the present compounds (i.e., the cyanine dyes including thiazole orange) [Para. 0077]. The composition of the agarose gel is therefore approximately 54.4 wt% agarose gel, 45.6 wt% TBE, and <<0.01 wt% dye (note: 0.5xTBE is approximately 0.54g Tris, 0.275gr boric acid, and 0.02325g EDTA = 0.838 g of TBE conductive medium; 9.08 μL of 1μM thiazole orange is approximately 4.33 ng of thiazole orange). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the tablet such that the tablet comprises approximately 54 wt% agarose, 45 wt% TBE, and << 0.01 wt% thiazole orange because Beaudet teaches this ratio is a suitable concentration of components for the detection of DNA in an agarose gel matrix and further teaches that the powdered tablet should contain concentrations that would be used for electrophoretic separation of nucleic acids [Paras. 0079, 0124]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sidorova et al. (US 2010/0314250 A1) discloses wherein agarose gels are well-known to be prepared by combining agarose with an electrophoresis buffer such as TEA, TPE, or TBE, and a stain such as ethidium bromide. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795